Orders, Supreme Court, New York County, entered on November 22,1972 and November 27,1972, respectively, unanimously affirmed, without costs and without disbursements. No costs are allowed because the record suggests no reason why these proceedings were not brought in the Civil Court (Travelers Ins. Co. v. haw Besearch Sen., 34 A D 2d 764; Trussell v. Strongo, 29 A D 2d 851;.Matter of Mikos [MVAIC], 51 Mise 2d 643; CCA, § 206). No opinion. Concur — McGivern, J. P., Nunez, Murphy, Tilzer and Capozzoli, JJ.